NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID ERNESTO CALDERON VINDEL,                  No.    13-71330

                Petitioner,                     Agency No. A076-371-090

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      David Ernesto Calderon Vindel, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum and withholding of removal. Our jurisdiction is governed by 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings and

review de novo questions of law and claims of due process violations in

immigration proceedings. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014). We review for abuse of discretion the denial of a motion to remand.

Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We deny in part and dismiss

in part the petition for review.

      Substantial evidence supports the agency’s conclusion Calderon Vindel did

not experience past persecution, where he left El Salvador fearing recruitment by

guerillas or the military, but was never detained or harmed. See Nagoulko v. INS,

333 F.3d 1012, 1016 (9th Cir. 2003) (persecution is “an extreme concept”)

(citation and quotation marks omitted). Substantial evidence also supports the

agency’s determination that Calderon Vindel’s fear of forced recruitment was not

on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992); Padash v. INS, 358 F.3d 1161, 1166-67 (9th Cir. 2004) (petitioner did not

establish he would be recruited or singled out for persecution by the military on

account of a protected ground). Further, substantial evidence supports the

agency’s findings that Calderon Vindel failed to establish a well-founded fear of

persecution based on his fear of harm by gang members, see Zetino v. Holder, 622

F.3d 1007, 1016 (9th Cir. 2010) (fear of “harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”),


                                         2                                    13-71330
or his fear of harm based on his daughter’s medical conditions, see Nagoulko, 333

F.3d at 1018 (possibility of persecution “too speculative”). Because the agency

considered the merits of Calderon Vindel’s asylum claim, we reject his due process

contentions related to the withdrawal of his asylum application. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process

claim). Thus, even if his asylum application was timely, his asylum claim fails.

      In this case, because Calderon Vindel failed to establish eligibility for

asylum, he failed to satisfy the standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      The BIA did not abuse its discretion in denying Calderon Vindel’s motion to

remand his case to the IJ in order to apply for relief under the Nicaraguan

Adjustment and Central American Relief Act. See Angov v. Lynch, 788 F.3d 893,

897 (9th Cir. 2015) (no abuse of discretion where petitioner “didn’t provide any

evidence supporting his motion”), cert. denied, 136 S. Ct. 896 (2016).

      Finally, we lack jurisdiction to consider Calderon Vindel’s contentions

regarding repapering because he did not raise them to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues or

claims in administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                       13-71330